DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-18 have been examined and rejected. This is the first Office action on the merits.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/179050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.	Claim 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/179012 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Codrington et al (Pub. No. US 2017/0220546).

Claims 1-9 (System)
7-1.	Regarding claim 1, Codrington teaches the claim comprising: a project manager system operating on a processor and configured to select one or more predetermined user interface controls for a project manager and to generate the project manager user interface controls at a main menu of a project manager operator interface, by disclosing that a system displays a document management home screen for a user with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered interface controls. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. The actions provided for an Admin and Author may also be considered interface controls. 
	Codrington teaches a project service provider system operating on the processor and configured to select one or more predetermined user interface controls for a project service provider to generate the project service provider user interface controls at a main menu of a project service provider operator interface, by disclosing that a user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. A user may have a role as an Editor [paragraph 139] which provides certain actions for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56].
Codrington teaches a project personnel system operating on the processor and configured to select one or more predetermined user interface controls for project personnel and to generate the project personnel user interface controls at a main menu of a project personnel operator interface, by disclosing that a user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. A user may have a role as a reviewer [paragraph 139] which provides certain actions for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56].
Codrington teaches wherein the project manager user interface controls, the project service provider user interface controls and the project personnel user interface controls are different from each other, by disclosing that owners have different screen views than editors and/or reviewers [paragraph 135]. Screen views are also different due to the difference in actions provided for a user’s role [figures 54-56].

7-2.	Regarding claim 2, Codington teaches all the limitations of claim 1, wherein the project manager system selects the project manager user interface controls from a project manager user interface control template, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4]. Depending on a user’s role, a table is used to determine which actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. Thus, controls are selected from a basic template for the document management home screen and by a project manager template role stored in permissions tables.

7-3.	Regarding claim 3, Codington teaches all the limitations of claim 1, wherein the project service provider system selects the project service provider user interface controls from a project service provider user interface control template, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4]. Depending on a user’s role, a table is used to determine which actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. Thus, controls are selected from a basic template for the document management home screen and by a project service template role stored in permissions tables.

7-4.	Regarding claim 4, Codington teaches all the limitations of claim 1, wherein the project personnel system selects the project personnel user interface controls from a project personnel user interface control template, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4]. Depending on a user’s role, a table is used to determine which actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. Thus, controls are selected from a basic template for the document management home screen and by a project personnel template role stored in permissions tables.

7-5.	Regarding claim 5, Codington teaches all the limitations of claim 1, wherein the project manager system selects the project manager user interface controls from a project manager user interface control template that includes one or more project service provider status user interface controls and one or more project personnel status user interface controls, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4] with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered interface controls. A user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. A user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. Further, depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. 

7-6.	Regarding claim 6, Codington teaches all the limitations of claim 1, wherein the project service provider system selects the project service provider user interface controls from a project service provider user interface control template that includes one or more project manager status user interface controls and one or more project personnel status user interface controls, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4] with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered interface controls. A user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. A user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. Further, depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56].

7-7.	Regarding claim 7, Codington teaches all the limitations of claim 1, wherein the project personnel system selects the project personnel user interface controls from a project personnel user interface control template that includes one or more project manager status user interface controls and one or more project service provider status user interface controls, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4] with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered interface controls. A user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. A user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. Further, depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56].

7-8.	Regarding claim 8, Codington teaches all the limitations of claim 1, wherein the project personnel system selects the project personnel user interface controls from a project personnel user interface control template as a function of project manager status data and project service provider status data, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4] with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered interface controls. A user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. A user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. Further, depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. Thus, the user interface controls are selected as a function of project manager status data and project service provider status data as tracked in tables 1600 [figure 52], 1700 [figure 53], and 2000 [figure 56]. For example, Sam (userID 4) with permission level 3 (editor/personnel), has been assigned by the manager of documents 1, 2 (admin 1, owner 2) as an editor/personnel, and as a Reviewer/service provider by the manager of documents 3, 5 (admin 1, owner 3); see also [paragraphs 129, 135-136, 142; figures 47-51] where user interface controls in the main menu of a document for viewing comments, adding comments, accepting/rejection revisions, liking, and voting based on project manager status and service provider status)

7-9.	Regarding claim 9, Codington teaches all the limitations of claim 1, wherein the project personnel system selects the project personnel user interface controls from a project personnel user interface control template as a function of project manager workflow data and project service provider workflow data, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4] with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered interface controls. A user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. A user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. Further, depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. Thus, the user interface controls are selected as a function of project manager workflow data as tracked in tables 1600 [figure 52], 1700 [figure 53], and 2000 [figure 56]. For example, Sam (userID 4) with permission level 3 (editor/personnel), has been assigned by the manager of documents 1, 2 (admin 1, owner 2) as an editor/personnel, and as a Reviewer/service provider by the manager of documents 3, 5 (admin 1, owner 3); see also [paragraphs 129, 135-136, 142; figures 47-51] where user interface controls in the main menu of a document for viewing comments, adding comments, accepting/rejection revisions, liking, and voting based on project manager workflow data and service provider workflow data).

Claims 10-18 (System)
7-10.	Regarding claim 10, Codrington teaches the claim comprising: a project manager document controller operating on a processor and configured to select one or more predetermined user document controls for a project manager and to generate the project manager document controls at a main menu of a project manager document interface, by disclosing that a system displays a document management home screen for a user with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered document controls. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. The actions provided for an Admin and Author may also be considered document controls. 
	Codrington teaches a project service provider document controller operating on the processor and configured to select one or more predetermined document controls for a project service provider to generate the project service provider document controls at a main menu of a project service provider document interface, by disclosing that a user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. A user may have a role as an Editor [paragraph 139] which provides certain actions for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56].
Codrington teaches a project personnel document controller operating on a processor and configured to select one or more predetermined document controls for project personnel and to generate the project personnel document controls at a main menu of a project personnel operator interface, by disclosing that a user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. A user may have a role as a reviewer [paragraph 139] which provides certain actions for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56].
Codrington teaches wherein the project manager document controls, the project service provider document controls and the project personnel document controls are different from each other, by disclosing that owners have different screen views than editors and/or reviewers [paragraph 135]. Screen views are also different due to the difference in actions provided for a user’s role [figures 54-56].

7-11.	Regarding claim 11, Codington teaches all the limitations of claim 10, wherein the project manager document controller selects the project manager document controls from a project manager user interface control template, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4]. Depending on a user’s role, a table is used to determine which actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. Thus, controls are selected from a basic template for the document management home screen and by a project manager template role stored in permissions tables.

7-12.	Regarding claim 12, Codington teaches all the limitations of claim 10, wherein the project service provider document controller selects the project service provider document controls from a project service provider document control template, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4]. Depending on a user’s role, a table is used to determine which actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. Thus, controls are selected from a basic template for the document management home screen and by a project service template role stored in permissions tables.

7-13.	Regarding claim 13, Codington teaches all the limitations of claim 10, wherein the project personnel document controller selects the project personnel document controls from a project personnel user interface control template, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4]. Depending on a user’s role, a table is used to determine which actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. Thus, controls are selected from a basic template for the document management home screen and by a project personnel template role stored in permissions tables.

7-14.	Regarding claim 14, Codington teaches all the limitations of claim 10, wherein the project manager document controller selects the project manager document controls from a project manager document control template that includes one or more project service provider document status controls and one or more project personnel document status controls, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4] with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered document controls. A user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. A user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. Further, depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. 

7-15.	Regarding claim 15, Codington teaches all the limitations of claim 10, wherein the project service provider document controller selects the project service provider document controls from a project service provider document control template that includes one or more project manager document status controls and one or more project personnel document status controls, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4] with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered document controls. A user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. A user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. Further, depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56].

7-16.	Regarding claim 16, Codington teaches all the limitations of claim 10, wherein the project personnel document controller selects the project personnel document controls from a project personnel document control template that includes one or more project manager document status controls and one or more project service provider document status controls, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4] with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered document controls. A user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. A user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. Further, depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56].

7-17.	Regarding claim 17, Codington teaches all the limitations of claim 10, wherein the project personnel document controller selects the project personnel document controls from a project personnel document control template as a function of project manager document status data and project service provider document status data, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4] with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered interface controls. A user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. A user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. Further, depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. Thus, the user interface controls are selected as a function of project manager status data and project service provider status data as tracked in tables 1600 [figure 52], 1700 [figure 53], and 2000 [figure 56]. For example, Sam (userID 4) with permission level 3 (editor/personnel), has been assigned by the manager of documents 1, 2 (admin 1, owner 2) as an editor/personnel, and as a Reviewer/service provider by the manager of documents 3, 5 (admin 1, owner 3); see also [paragraphs 129, 135-136, 142; figures 47-51] where user interface controls in the main menu of a document for viewing comments, adding comments, accepting/rejection revisions, liking, and voting based on project manager status and service provider status)

7-18.	Regarding claim 18, Codington teaches all the limitations of claim 10, wherein the project personnel document controller selects the project personnel document controls from a project personnel document control template as a function of project manager document workflow data and project service provider document workflow data, by disclosing that the document management home screen is constructed from a basic template frame [see figure 4] with a menu of items comprising documents owned by the user, documents the user is assigned as an editor, and documents the user is assigned as a reviewer [paragraph 102, lines 1-12; figure 4]. The home screen also displays an Open button, an Import Document button, and a Create Document button [paragraph 102, lines 12-18], an Export Document button [paragraph 103], a Print Document button, a Templates button, and a Manage Snaps button [paragraph 104]. These components within the home screen allow the user to carry out various actions [paragraphs 106-113; Figure 5] and may be considered document controls. A user may be assigned as an editor of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner [paragraph 114, lines 1-2]. These rights include providing certain actions comprising Open a document, Export a document, Print a Document, and/or access Templates [paragraph 114, lines 1-6]. A user may be assigned as a reviewer of a document [paragraph 111; figure 7], which restricts the rights of the user to a greater degree than an owner and an editor [paragraph 114, lines 6-7]. These rights include providing certain actions comprising Open a document and/or Print a document [paragraph 114, lines 6-12]. Additional interface controls provided to an Owner are shown and described in [paragraph 115; figure 13A]. Additional interface controls provided to an Editor are shown and described in [paragraph 117; figure 13B]. Additional interface controls provided to a Reviewer are shown and described in [paragraph 117; figure 13C]. Further, depending on a user’s role, certain actions are provided for handling a document [paragraphs 140-141; figure 55] and working with a document [paragraph 142; figure 56]. Thus, the user interface controls are selected as a function of project manager workflow data as tracked in tables 1600 [figure 52], 1700 [figure 53], and 2000 [figure 56]. For example, Sam (userID 4) with permission level 3 (editor/personnel), has been assigned by the manager of documents 1, 2 (admin 1, owner 2) as an editor/personnel, and as a Reviewer/service provider by the manager of documents 3, 5 (admin 1, owner 3); see also [paragraphs 129, 135-136, 142; figures 47-51] where user interface controls in the main menu of a document for viewing comments, adding comments, accepting/rejection revisions, liking, and voting based on project manager workflow data and service provider workflow data).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178